DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 8, 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki (US 2013/0297111)
As to claim 8 Yamazaki discloses a vehicle propulsion system comprising: 
an engine arranged to output a first propulsion torque to a final drive unit through a transmission (Paragraph 18 “FIG. 1 illustrates a schematic diagram of a hybrid vehicle 10 according to an embodiment. The vehicle 10 includes an engine 12, and an electric machine, which, in the embodiment shown in FIG. 1, is a motor generator (M/G) 14, and alternatively may be a traction motor.”); 
an electric motor arranged to output a second propulsion torque to the final drive unit through a motor gearbox downstream of the transmission (Paragraph 18 “FIG. 1 illustrates a schematic diagram of a hybrid vehicle 10 according to an embodiment. The vehicle 10 includes an engine 12, and an electric machine, which, in the embodiment shown in FIG. 1, is a motor generator (M/G) 14, and alternatively may be a traction motor.”);
an integrated starter generator (ISG) arranged to output a third propulsion torque to the final drive unit through the transmission (Paragraph 18 “FIG. 1 illustrates a schematic diagram of a hybrid vehicle 10 according to an embodiment. The vehicle 10 includes an engine 12, and an electric machine, which, in the embodiment shown in FIG. 1, is a motor generator (M/G) 14, and alternatively may be a traction motor.”); and 
a controller programmed to allocate output between the first, second, and third propulsion torques to satisfy a desired wheel torque and cause the transmission, motor gearbox, and the final drive unit to each undergo a lash crossing at different times (Paragraph 39 “The control system 42 is configured to detect, sense, and/or predict the lash region to reduce or mitigate the effect of the backlash crossing. The backlash in the vehicle 10 may be sensed by observing transmission input and output torque ratio, as described below. In other embodiments, backlash may also be sensed by using speed sensors, or other techniques as are known in the art.”) and
(Paragraph 34 “If the driver provides a power request, or tip in, using the accelerator pedal, the engine 12 torque switches from negative to positive as it begins to supply torque to propel the vehicle 10 forward. The driveline 26 unwraps, as each driveline component changes from transmitting negative torque to transmitting positive torque. At some point during this transition, the driveline 26 passes through a relaxed state with zero torque applied to the wheels 16.”) 
As to claim 14 Yamazaki discloses a vehicle propulsion system wherein the controller is further programmed to, in response to detecting a lash crossing of at least one of the engine, electric motor, and ISG, increase a torque magnitude during a non-contact portion of the lash crossing, and decrease the torque magnitude prior to a contact portion of the lash crossing (Paragraph 88). 
As to claim 15 Yamazaki discloses a vehicle propulsion system wherein the controller is further programmed to detect a lash crossing of at least one of the transmission, the electric motor, and the final drive unit based on a difference between an input speed and an output speed of the at least one of the transmission, the electric motor, and the final drive unit (Paragraph 87). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-7, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2013/0297111) in view of Kim (US 2017/0066333)
As to claim 1 Yamazaki discloses a vehicle propulsion system to generate wheel torque comprising: 
an engine arranged to output a first propulsion torque to a transmission (Paragraph 18 “FIG. 1 illustrates a schematic diagram of a hybrid vehicle 10 according to an embodiment. The vehicle 10 includes an engine 12, and an electric machine, which, in the embodiment shown in FIG. 1, is a motor generator (M/G) 14, and alternatively may be a traction motor.”); 
an electric motor arranged to output a second propulsion torque downstream of the transmission (Paragraph 18 “FIG. 1 illustrates a schematic diagram of a hybrid vehicle 10 according to an embodiment. The vehicle 10 includes an engine 12, and an electric machine, which, in the embodiment shown in FIG. 1, is a motor generator (M/G) 14, and alternatively may be a traction motor.”);; and 
a controller programmed to, in response to detecting a lash crossing associated with one of the electric motor and the transmission (Paragraph 39 “The control system 42 is configured to detect, sense, and/or predict the lash region to reduce or mitigate the effect of the backlash crossing. The backlash in the vehicle 10 may be sensed by observing transmission input and output torque ratio, as described below. In other embodiments, backlash may also be sensed by using speed sensors, or other techniques as are known in the art.”)
(Paragraph 5 “The traction motor torque is controlled through a region surrounding a vehicle wheel torque reversal. The driveline input torque is controlled during torque reversal of driveline output torque to limit rate of change of output torque. The traction motor torque is controlled during a torque reversal of at least one powertrain component to limit rate of change of the torque applied to the powertrain component.”). 
Yamazaki discloses of limiting the rate of change of torque of applied to the powertrain component but does not state that this is a torque slew rate.  The examiner would like to introduce a new reference to further clarify. Kim teaches of a slew rate limiter which limits the slew rate and controls a change rate of the target torque(Paragraph 26 “a target torque control unit controlling target torque of the electric power source; and a slew rate limiter arranged in the target torque control unit and variably controlling a change rate of the target torque.”) 
It would have been obvious to one of ordinary skill to modify Yamazaki to include the teachings of a slew rate limiter for the purpose of controlling the change rate of the target torque.
As to claim 2 Yamazaki in view of Kim teaches a vehicle propulsion system wherein controller is further programmed to, while the one of the electric motor and the transmission input torque undergoes a lash crossing, increase a magnitude of the torque slew rate of the other one of the electric motor and the transmission to a  (Yamazaki Paragraph 5, Kim Paragraph 68). 
As to claim 3 Yamazaki in view of Kim teaches a vehicle propulsion system wherein the controller is further programmed to, while the one of the electric motor and the transmission undergoes a lash crossing, reduce a magnitude of the torque slew rate of the one of the electric motor and the transmission, and set a slew rate of the other one of the electric motor and the transmission to substantially match a desired wheel torque slew rate (Yamazaki Paragraph 5, Kim Paragraph 68). 
As to claim 4 Yamazaki in view of Kim a vehicle propulsion system wherein the controller is further programmed to, in response to a first slew rate of one of the engine and electric motor being positive and a second slew rate of the other of the engine and electric motor being negative, limit the first and second slew rates to be within a predetermined threshold of a desired wheel torque slew rate (Kim Paragraph 24-26). 
As to claim 5 Yamazaki in view of Kim teaches a vehicle propulsion system further comprising an integrated starter generator (ISG) coupled to the engine wherein the controller is further programmed to, in response to a first slew rate of one of the engine and ISG being positive and a second slew rate of the other of the engine and ISG being negative, limit slew rates of each of the engine and ISG based on a maximum allowed torque swapping rate (Kim Paragraph 81). 
As to claim 6 Yamazaki in view of Kim teaches a vehicle propulsion system wherein the maximum allowed torque swapping rate is based on a predetermined deviation from a desired wheel torque slew rate (Paragraph 7). 
(Paragraph 89). 
As to claim 9 Yamazaki discloses a vehicle propulsion system wherein the controller is further programmed to, in response to the final drive unit approaching a lash crossing, set a torque slew rate of one of the second propulsion torque and a transmission input torque to substantially match a slew rate of the desired wheel torque (Paragraph 5 “The traction motor torque is controlled through a region surrounding a vehicle wheel torque reversal. The driveline input torque is controlled during torque reversal of driveline output torque to limit rate of change of output torque. The traction motor torque is controlled during a torque reversal of at least one powertrain component to limit rate of change of the torque applied to the powertrain component.”). 
Yamazaki discloses of limiting the rate of change of torque of applied to the powertrain component but does not state that this is a torque slew rate.  The examiner would like to introduce a new reference to further clarify. Kim teaches of a slew rate limiter which limits the slew rate and controls a change rate of the target torque(Paragraph 26 “a target torque control unit controlling target torque of the electric power source; and a slew rate limiter arranged in the target torque control unit and variably controlling a change rate of the target torque.”) 

As to claim 10 Yamazaki discloses a vehicle propulsion system wherein the torque slew rate of the other of the second propulsion torque and a transmission input torque is set to substantially zero (Paragraph 37). 
As to claim 11 the claim is interpreted and rejected as in claim 5.
As to claim 12 the claim is interpreted and rejected as in claim 6.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2013/0297111) in view of Kim (US 2017/0066333) and Yamazaki (2008/0257619) hereinafter referred to as Yamazaki (2)
As to claim 16 Yamazaki discloses a method for controlling propulsion system torque output comprising: 
setting a target torque output allocation between an engine and an electric motor to satisfy a driver torque demand(Abstract “The controller is configured to control motor torque through a region surrounding vehicle wheel torque reversal, control driveline input torque during torque reversal of driveline output torque to limit rate of change of driveline output torque, and control motor torque during a torque reversal of at least one driveline component to limit rate of change of the torque applied to the driveline component.”);
wherein the engine is upstream of a transmission and the electric motor is downstream of the transmission.
 (Paragraph 5 “The traction motor torque is controlled through a region surrounding a vehicle wheel torque reversal. The driveline input torque is controlled during torque reversal of driveline output torque to limit rate of change of output torque. The traction motor torque is controlled during a torque reversal of at least one powertrain component to limit rate of change of the torque applied to the powertrain component.”). 
Yamazaki discloses of limiting the rate of change of torque of applied to the powertrain component but does not state that this is a torque slew rate.  The examiner would like to introduce a new reference to further clarify. Kim teaches of a slew rate limiter which limits the slew rate and controls a change rate of the target torque(Paragraph 26 “a target torque control unit controlling target torque of the electric power source; and a slew rate limiter arranged in the target torque control unit and variably controlling a change rate of the target torque.”) 
It would have been obvious to one of ordinary skill to modify Yamazaki to include the teachings of a slew rate limiter for the purpose of controlling the change rate of the target torque.
Yamazaki does not explicitly disclose wherein the engine is upstream of a transmission and the electric motor is downstream of the transmission.
(Paragraph 33 “Thus, in order to overcome these issues and maintain drivability during a transition in torque transmission direction, an approach is described herein for reducing driveline backlash in a hybrid vehicle configuration that includes a motor (e.g., ERAD) located downstream from an engine and transmission.”).
It would have been obvious to one of ordinary skill to modify Yamazaki to include the teachings of having the engine upstream of a transmission and the electric motor downstream of the transmission for the purpose of reducing lack in the hybrid vehicle.
As to claim 17 Yamazaki discloses a method wherein while the one of the engine connection and the electric motor connection undergoing a lash crossing, the torque slew rate of the other of the engine and electric motor is set to substantially zero (Paragraph 89). 
As to claim 18 the claim is interpreted and rejected as in claim 2, 3.
As to claim 19 the claim is interpreted and rejected as in claim 4.
As to claim 20 the claim is interpreted and rejected as in claim 7.


Response to Arguments
Applicant's arguments filed 5/10/2021 have been fully considered but they are not persuasive. 
On page 6 of the applicant’s arguments applicants argue that Yamazaki does not explicitly disclose an engine arranged to output a first propulsion torque to a 
The examiner respectfully disagrees with the applicants arguments.  The applicant is reminded that the examiner interprets the claim with the broadest reasonable interpretation.  In this case Yamazaki teaches of a second clutch 22 that is a downstream clutch and connects the M/G 14 to the transmission (Paragraph 19 “second clutch 22, also known as a launch clutch or the downstream clutch, connects the M/G 14 to a transmission 24, and all of the input torque to the transmission 24 flows through the launch clutch 22.”).  Yamazaki does not say that this is upstream to the transmission as examiner contends.  Even examiners own Specification describes that the motor is connected to the transmission via a clutch and the motor generator receives torque from the engine shaft also shown in Figure 1 of Yamazaki.  
On page 6 of the applicants arguments applicants argue that Yamazaki in view of Kim cannot suggest a controller programmed to, in response to detecting a lash crossing associated with one of the electric motor and the transmission, set a torque slew rate of the other one of the electric motor and transmission to prevent lash crossing of the other of the motor and transmission during the detected lash crossing.  
The examiner respectfully disagrees with the applicants arguments.  Yamazaki teaches of detecting a lash crossing associated with the one of the electric motor and the transmission (See Figures 5a, 5b “Lash Region”).  As can be seen in Fig 5a, 5b without lash control when R2 is reached at the end of the lash zone 220 a sudden surge in output torque 210 occurs and results in an oscillation 212. Fig. 6a, 6b show a lash  (Paragraph 87 “By controlling the rise or charge in input torque 252 through the lash region 254, the transmission 24 is walked through its relaxed state, which slowly brings the gear teeth in one or more gear meshes together from the relaxed state, and little or no clunk occurs, as shown by the output torque 256.”[prevent lash crossing of the other of the motor and transmission.)  Yamazaki discloses of limiting the rate of change of torque of applied to the powertrain component but does not state that this is a torque slew rate.  The definition of a slew rate is the amount of change in voltage or current per unit time.  Kim teaches of a slew rate limiter that limits the amount of target torque per unit time (Paragraph 26 “a target torque control unit controlling target torque of the electric power source; and a slew rate limiter arranged in the target torque control unit and variably controlling a change rate of the target torque.”)
It would have been obvious to one of ordinary skill to modify Yamazaki to include the teachings of a slew rate limiter for the purpose of controlling the change rate of the target torque.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        
8/14/2021